          Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________

MARSHAL ROSENBERG,

                                Plaintiff,                           No. 18-cv-04830 (AKH)

       -against-                                                     ANSWER TO FIRST
                                                                     AMENDED COMPLAINT
METROPOLIS GROUP, INC., A&N DESIGN STUDIO,                           AND CROSS-CLAIM
INC. D/B/A DOOR3 BUSINESS APPLICATIONS,
JOHN DOES 1–10, JANE DOES 1–10, and XYZ
COMPANIES 1–10,

                        Defendants.
_______________________________________________


        Defendant A&N Design Studio, Inc. d/b/a DOOR3 Business Applications (“Defendant” or

 “DOOR3”), by and through its attorneys, Dunnington Bartholow & Miller LLP, hereby answers the

 First Amended Complaint (“Complaint”) filed by Marshal Rosenberg (“Plaintiff” or “Rosenberg”)

 and respectfully asserts as follows:

                                             THE PARTIES

        1.         Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “1” of the Complaint but believes the allegation to be true.

        2.         Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “2” of the Complaint, except, upon information and belief, admits

that defendant Metropolis Group, Inc. has an address of 22 Cortlandt Street, 10th Floor, New York,

New York 10007.

        3.         Admits the allegation contained in paragraph “3” of the Complaint.

        4.         Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “4” of the Complaint and avers that, to the extent the paragraph
         Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 2 of 11




contains a legal conclusion, no response is required.

       5.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “5” of the Complaint and avers that, to the extent the paragraph

contains a legal conclusion, no response is required.

       6.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “6” of the Complaint and avers that, to the extent the paragraph

contains a legal conclusion, no response is required.

                                 JURISDICTION AND VENUE

       7.      Paragraph “7” of the Complaint consists entirely of a legal conclusion, to which no

response is required. To the extent an answer is deemed to be required, DOOR3 denies the allegations

set forth in paragraph “7” of the Complaint.

       8.      Paragraph “8” of the Complaint consists entirely of a legal conclusion, to which no

response is required. To the extent an answer is deemed to be required, DOOR3 denies the allegations

set forth in paragraph “8” of the Complaint.

       9.      Denies the allegations set forth in paragraph “9” of the Complaint, except admits that

DOOR3 transacts business within New York and regularly does or solicits business in New York.

       10.     Paragraph “10” of the Complaint consists entirely of a legal conclusion, to which no

response is required. To the extent an answer is deemed to be required, DOOR3 denies the allegations

set forth in paragraph “10” of the Complaint except states that DOOR3 regularly conducts business

in New York.

                                  FACTUAL ALLEGATIONS

       11.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “11” of the Complaint.


                                                 2
        Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 3 of 11




       12.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “12” of the Complaint.

       13.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “13” of the Complaint.

       14.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “14” of the Complaint.

       15.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “15” of the Complaint.

       16.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “16” of the Complaint.

       17.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “17” of the Complaint.

       18.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “18” of the Complaint.

       19.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “19” of the Complaint.

       20.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “20” of the Complaint.

       21.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “21” of the Complaint except, upon information and belief, denies

that the registration bearing registration number TX0008510881 issued from the United States

Copyright Office in late April 2018. DOOR3 expressly avers that the records of the United States

Copyright Office speak for themselves.


                                                 3
         Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 4 of 11




       22.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “22” of the Complaint. DOOR3 expressly avers that the records of

the United States Copyright Office speak for themselves.

       23.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “23” of the Complaint. DOOR3 expressly avers that the records of

the United States Copyright Office speak for themselves.

       24.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “24” of the Complaint.

       25.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “25” of the Complaint, but to the extent the “branding protections”

described in paragraph “25” refer to encryption, avers that the Application’s source code was

encrypted.

       26.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “26” of the Complaint.

       27.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “27” of the Complaint.

       28.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “28” of the Complaint.

       29.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “29” of the Complaint.

       30.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “30” of the Complaint.

       31.     Denies knowledge or information sufficient to form a belief as to the truth of the


                                                 4
          Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 5 of 11




allegation set forth in paragraph “31” of the Complaint.

         32.   Admits the allegation set forth in paragraph “32” of the Complaint to the extent that

DOOR3 provides digital services and entered into the MSA with Metropolis, avers that the document

speaks for itself and denies the balance of paragraph which, to the extent it seeks to characterize the

business of DOOR3, does not require a response.

         33.   Denies the allegation set forth in paragraph “33” of the Complaint, except admits that

a statement of work dated May 22, 2016 is incorporated in the MSA and that the document speaks

for itself.

         34.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “34” of the Complaint.

         35.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “35” of the Complaint.

         36.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “36” of the Complaint.

         37.   Denies the allegation set forth in paragraph “37” of the Complaint.

         38.   Denies the allegation set forth in paragraph “38” of the Complaint.

         39.   Denies the allegation set forth in paragraph “39” of the Complaint.

         40.   Denies the allegation set forth in paragraph “40” of the Complaint.

         41.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “41” of the Complaint and avers that Exhibit A speaks for itself.

         42.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “42” of the Complaint and avers that Exhibit B speaks for itself.

         43.   Denies knowledge or information sufficient to form a belief as to the truth of the


                                                  5
         Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 6 of 11




allegation set forth in paragraph “43” of the Complaint and avers that Exhibit C speaks for itself.

       44.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “44” of the Complaint and avers that Exhibit D speaks for itself.

       45.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “45” of the Complaint and avers that Exhibits E and F speak for

themselves.

       46.     Denies the allegation set forth in paragraph “46” of the Complaint, except admits that

Rosenberg’s counsel reached out to counsel for DOOR3 and that DOOR3, through counsel, offered

Rosenberg the opportunity to conduct an in-person inspection of the source code of a software

program developed by DOOR3 for Metropolis to confirm the inaccuracy of the allegations now set

forth in the Complaint.

       47.     Denies the allegation set forth in paragraph “47” of the Complaint, except admits that

after Rosenberg, through counsel, stated that an in-person inspection of DOOR3’s application source

code would be unproductive and impractical, a further e-mail communication ensued between

counsel for Rosenberg and counsel for DOOR3, and avers that the communication speaks for itself.

       48.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “48” of the Complaint, except admits upon information and belief

that Rosenberg filed this lawsuit on May 31, 2018 and expressly avers that the Court did not require

DOOR3 to be named as an additional defendant but instead set a deadline after which Rosenberg

would waive the right to do so.

       49.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegation set forth in paragraph “49” of the Complaint.

       50.     Denies knowledge or information sufficient to form a belief as to the truth of the


                                                 6
        Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 7 of 11




allegation set forth in paragraph “50” of the Complaint.

                                  FIRST CAUSE OF ACTION

       51.     Defendant repeats and realleges its responses to the foregoing paragraphs of the

Complaint as though fully set forth herein.

       52.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “52” of the Complaint.

       53.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “53” of the Complaint.

       54.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “54” of the Complaint.

       55.     Denies the allegation contained in paragraph “55” of the Complaint.

       56.     Denies the allegation contained in paragraph “56” of the Complaint.

       57.     Denies the allegation contained in paragraph “57” of the Complaint.

       58.     Denies the allegation contained in paragraph “58” of the Complaint.

       59.     Denies the allegation contained in paragraph “59” of the Complaint.

                                SECOND CAUSE OF ACTION

       60.     Defendant repeats and realleges its responses to the foregoing paragraphs of the

Complaint as though fully set forth herein.

       61.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “61” of the Complaint, but to the extent the “branding” described

in paragraph “61” refers to encryption, avers that the Application’s source code was encrypted.

       62.     Denies the allegation contained in paragraph “62” of the Complaint.

       63.     Denies the allegation contained in paragraph “63” of the Complaint.


                                                 7
        Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 8 of 11




       64.     Denies the allegation contained in paragraph 64 of the Complaint.

                                  THIRD CAUSE OF ACTION

       65.     Defendant repeats and realleges its responses to the foregoing paragraphs of the

Complaint as though fully set forth herein.

       66.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “66” of the Complaint.

       67.     Denies the allegation contained in paragraph “67” of the Complaint.

       68.     Denies the allegation contained in paragraph “68” of the Complaint.

       69.     Denies the allegation contained in paragraph “69” of the Complaint.

       70.     Denies the allegation contained in paragraph “70” of the Complaint.

       71.     Denies the allegation contained in paragraph “71” of the Complaint.

       72.     Denies the allegation contained in paragraph “72” of the Complaint.

                                FOURTH CAUSE OF ACTION

       73.     Defendant repeats and realleges its responses to the foregoing paragraphs of the

Complaint as though fully set forth herein.

       74.     Denies the allegations contained in paragraph “74” of the Complaint.

       75.     Denies the allegations contained in paragraph “75” of the Complaint.

       76.     Denies the allegations contained in paragraph “76” of the Complaint.

       77.     Denies the allegation contained in paragraph “77” of the Complaint.

       78.     Denies the allegation contained in paragraph “78” of the Complaint.

                               FIRST AFFIRMATIVE DEFENSE

       79.     Plaintiff has failed to state a claim upon which relief may be granted.




                                                 8
         Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 9 of 11




                             SECOND AFFIRMATIVE DEFENSE

        80.    Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

limitation.

                              THIRD AFFIRMATIVE DEFENSE

        81.    DOOR3’s actions are protected by § 1201(f) of the Copyright Act.

                             FOURTH AFFIRMATIVE DEFENSE

        82.    DOOR3’s actions are protected by § 1839(6)(B) of the Defend Trade Secrets Act.

                              FIFTH AFFIRMATIVE DEFENSE

        83.    DOOR3’s actions constituted fair use.

                              SIXTH AFFIRMATIVE DEFENSE

        84.    The Complaint is barred by equitable principles, including laches, waiver and

estoppel.

                            SEVENTH AFFIRMATIVE DEFENSE

        85.    The Complaint is barred by the doctrine of unclean hands due to Rosenberg’s

willful failure to examine the source code of DOOR3’s program.

                             EIGHTH AFFIRMATIVE DEFENSE

        86.    The Court lacks subject matter jurisdiction over Rosenberg’s claim for violation of

the Defend Trade Secrets Act, because plaintiff cannot allege a nexus between the alleged trade

secrets and interstate commerce.

                         ADDITIONAL AFFIRMATIVE DEFENSES

        87.    DOOR3 reserves the right to supplement or amend its Answer, including through the

assertion of additional affirmative defenses, based upon the course of discovery and proceedings in

this action.


                                                9
        Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 10 of 11




         AND AS FOR A CROSS-CLAIM AGAINST METROPOLIS GROUP, INC.
                              (Indemnification)

        88.    On June 28, 2016, DOOR3 and Metropolis Group, Inc. (“Metropolis”) entered into a

Master Services Agreement (“MSA”), providing for DOOR3’s provision of certain technical advice

and consultation, system development and software development services.

        89.    In accordance with the MSA, Metropolis represented and warranted to DOOR3 that

all content and materials supplied by Metropolis in connection with the MSA (the “Deliverables”),

was the “sole property” of Metropolis, or else “used within the terms of a license held by [Metropolis]

for the use of such materials, and did not infringe the rights (including copyright and trade secret

rights) of any third party.”

        90.    Moreover, pursuant to Sections 6.03 and 7.01 of the MSA, Metropolis agreed to

indemnify, defend and hold harmless DOOR3 from and against any losses incurred or third-party

claims asserted with respect to Metropolis’ use of the Deliverables beyond the permissible scope of

their use.

        91.    To the extent that DOOR3 is found liable to Plaintiff in connection with its

development of the Replacement program, Metropolis is liable to DOOR3 for indemnification, as

provided under the MSA.

        92.    DOOR3 therefore demands payment in full of all amounts due under the Client

indemnity, as provided in the MSA.

        WHEREFORE, DOOR3 respectfully requests that the Court enter judgment in its favor

and against Rosenberg, as follows:

        A.     Denying all relief sought by Rosenberg in the Complaint;

        B.     Dismissing Rosenberg’s claims against DOOR3 with prejudice;

        C.     Awarding DOOR3 its costs and reasonable attorneys’ fees pursuant to 17 U.S.C.

                                                 10
          Case 1:18-cv-04830-AKH Document 50 Filed 02/14/19 Page 11 of 11




 § 505;

          D.   On its cross-claim against Metropolis Group, Inc., granting DOOR3’s claim for

 indemnification to the extent of DOOR3’s liability; and

          E.   Any such other and further relief as the Court deems just, appropriate and equitable.



Dated: New York, New York
       February 14, 2019


                                            Respectfully submitted,

                                            DUNNINGTON BARTHOLOW & MILLER LLP


                                            By: /s Raymond J. Dowd
                                                Raymond J. Dowd
                                                Samuel Blaustein
                                                Kamanta C. Kettle
                                            230 Park Avenue, 21st Floor
                                            New York, New York 10169
                                            Tel: (212) 682-8811
                                            rdowd@dunnington.com
                                            sblaustein@dunnington.com
                                            kkettle@dunnington.com

                                            Attorneys for Defendant A&N Design Studio, Inc.
                                            d/b/a DOOR3 Business Applications




                                                11
